DETAILED ACTION

Allowable Subject Matter
Claims 1 and 5 are allowed.
The following is an examiner’s statement of reasons for allowance:

The following references are used to disclose some but not all the limitations of independent claim 1:
Hall et al. (US Pub. No. 2017/0323173 A1), 
Von Ahn et al. (US Pub. No. 2010/0031330 A1),
Osamu, Sato (JP 2006-190093A),
Yasunao, Isaki (JP 06-162273 A)
Regarding claim 1, Hall discloses, a ledger recognition system comprising: a headquarter server configured to recognize handwritten characters described in a ledger by a user; (See Hall ¶36, “The check deposit device 211, the third party system 260, and the financial institution system 240 each includes a computer system, server, multiple computer systems and/or servers or the like. … which in some embodiments 
includes a one or more OCR engine applications 250.”)
a system terminal including an image scanner for reading the handwritten characters filled out in the ledger by the user; and a public telecommunication network which allows the headquarter server and the system terminal to be communicably connected with each other, (See Hall ¶39, “The check deposit device 211 includes a communication device 212 and an image capture device 215 (e.g., a camera) 
wherein the headquarter server includes a handwritten character recognition unit where the handwritten character recognition unit receives the image data of the ledger read by the image scanner from the system terminal, (See Hall ¶41, “In some embodiments, the capture application 220, the online banking application 221, and the transaction application 270 interact with the OCR engines 250 to receive or provide financial record images and data, detect and extract financial record data from financial record images, analyze financial record data, and implement business strategies, transactions, and processes.”)

Von Ahn discloses, recognizes the handwritten characters written by the user in the image data of the received ledger in accordance with at least two types of OCR recognition programs having different algorithms, (See Von Ahn ¶68, “Step 52 includes converting the electronic representation of the image of the document into an electronic representation of characters of the document.  The may be done, for example, with conventional OCR techniques.  In some embodiments, the step of converting is performed more than one time using different OCR techniques.”)
determines the handwritten characters described in the ledger with respect to a part of the handwritten characters where recognition results in accordance with the OCR recognition programs agree with each other, (See Von Ahn ¶72, “Step 58 includes 
and sets a part of the handwritten characters where the recognition results by the OCR recognition programs do not agree with each other as an object of correction processing.  (See Von Ahn ¶69, “For example, when more than one OCR technique is used in step 52, the different OCR techniques will sometimes produce a different character or combination of characters for the same portion of the image.  In one embodiment of the invention, when one or more different characters are produced, that portion of the text is identified as being "not known".”
Further see Von Ahn ¶78, “Step 60 includes providing the input from the user relative to the read part of the challenge as the electronic representation of the corresponding image of the document.  In other words, the unknown output from the OCR process can be replaced with a "known" answer.”)

Yasunao discloses, and the handwritten character recognition unit is configured to perform: number determination processing where numbers are extracted from the handwritten characters described in the ledger, and a part of the numbers which cannot be identified in the respective recognition results obtained in accordance with the OCR recognition programs is determined by analyzing a characteristic of the number handwritten by the user; (Yasunao ¶24, “A temporary standard pattern dictionary preparing part 6 correlates the character patterns of the same category with the 
Further see Yasunao ¶27-9, “Then, the character recognition is performed again using both the temporary standard pattern dictionary and the temporary standard pattern dictionary and the standard pattern dictionary for the rejected character pattern or a character pattern which is considered to be low in correlation and excluded in creating a temporary standard pattern dictionary (2 character recognition). The 2 character recognition is performed, for example, as follows. (1) Comparing a temporary standard pattern dictionary with a character pattern rejected by comparison with a standard pattern dictionary (1 character recognition). [For example, in the case of FIG. 2, the distinction between category "4" and category "9" is not clear and rejected.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the correction of handwritten numbers based on characteristics as suggested by  to Y’s B using known engineering techniques, with a reasonable expectation of success. The motivation for doing so as disclosed by

Osamu discloses, first user name correction processing where a user name, which corresponds to a bank name, a branch name, a subject and an account number  If it does not match, the clerk further confirms whether or not there is an erroneous reading of the image data of the transfer request form displayed on the entry client 5, the result of recognizing the image data, the branch name, the deposit type and the account number without misreading and only the name of the recipient. If there is no misreading in the   S507:S506 or there is a misreading only in the recipient name, the clerk operates the entry clients 5 and sends the exchange data 

and second user name correction processing where the handwritten character recognition unit extracts Japanese reading syllabary in katakana based on Chinese character recognition of the user name described in the ledger and determined as recognition results respectively obtained in accordance with the OCR recognition programs, and corrects the user name by referring to similar character data in katakana stored in the headquarter server and comparing the extracted Japanese reading syllabary and the user name in katakana determined as the recognition results respectively obtained in accordance with the OCR recognition programs with each other. (The disclosed prior art of record fails to disclose these limitations.) 

	Regarding claim 5, this claims is allowed since it depends from allowed clam 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PERLMAN whose telephone number is        (571) 270-1417. The examiner can normally be reached on Monday - Friday; 10:00am - 6:30pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.